
	
		I
		111th CONGRESS
		1st Session
		H. R. 3232
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2009
			Ms. Kilroy (for
			 herself, Mr. Sherman,
			 Ms. Sutton,
			 Ms. Fudge,
			 Mr. Boccieri,
			 Ms. Speier, and
			 Mr. Grayson) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to require certain warrants held by the Secretary of the Treasury to be sold at
		  public auction upon the repayment of the associated assistance provided under
		  the Troubled Asset Relief Program.
	
	
		1.Short titleThis Act may be cited as the
			 Provide a Return on Financial Investment for the Taxpayer
			 Act of 2009 or as the PROFIT Act of
			 2009.
		2.PurposeThe purpose of this Act is to maximize the
			 American taxpayers’ return on its investment in troubled financial institutions
			 through the Troubled Asset Relief Program (TARP).
		3.FindingsThe Congress finds the following:
			(1)During the wake of the economic crisis in
			 the fall of 2008, American taxpayers assumed an enormous financial risk when
			 they bailed out troubled financial institutions.
			(2)To compensate for
			 the risk assumed by American taxpayers, banks that received TARP funds were
			 required to give the Department of Treasury warrants for the future purchase of
			 common shares, allowing American taxpayers an opportunity to profit from the
			 possible upside of their initial equity investment.
			(3)The price at which
			 the warrants are sold is critical as the warrants represent the only
			 opportunity for American taxpayers to benefit from the risk they assumed in
			 bailing out troubled financial institutions.
			(4)However, in a July
			 10, 2009, oversight report, the TARP Congressional Oversight Panel (COP) found
			 that the process used by the Department of Treasury to allow the initial 11
			 banks to repurchase their warrants did so at just 66 percent of the actual
			 value of the warrants. If these warrants had been sold for their current market
			 value, American taxpayers would have recovered $10 million more.
			(5)Furthermore, COP
			 found that if the Department of Treasury uses this same approach to repurchase
			 all remaining outstanding warrants, the shortfall to taxpayers could be as much
			 as $2.7 billion.
			(6)Finally, COP found
			 that the Department of Treasury would be more likely to maximize taxpayer
			 returns if it sold the warrants through an open, public auction, as an auction
			 would allow competitive market pressures in the bidding process to push bids
			 higher, thus maximizing the American taxpayers overall return on its initial
			 investment.
			4.Sale of warrants
			 through a public auctionSection 111 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5221) is amended—
			(1)by redesignating
			 subsection (h) as subsection (i); and
			(2)by inserting after
			 subsection (g) the following new subsection:
				
					(h)Sale of warrants
				through a public auction
						(1)In
				generalEach time a financial
				institution makes a repayment of assistance provided under this title, the
				Secretary shall sell warrants associated with such assistance through a public
				auction.
						(2)ExceptionThe
				requirement under paragraph (1) shall not apply to warrants associated with a
				repayment made by a financial institution that has received less than
				$250,000,000 of assistance under this
				title.
						.
			
